SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of March, 2016 (Commission File No. 1-14862 ) BRASKEM S.A. (Exact Name as Specified in its Charter) N/A (Translation of registrant's name into English) Rua Eteno, 1561, Polo Petroquimico de Camacari Camacari, Bahia - CEP 42810-000 Brazil (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- . ATTACHMENT II “B” CONSOLIDATED FORM Management and Related Persons’ Trading of Securities Issued by the Company Article 11 – CVM Instruction #358/2002 In February/2016 no transactions involving securities and derivatives were executed, pursuant to Article 11 - CVM Instruction #358/2002. Company’s Name: Braskem S.A. Group and Related Persons ( X ) Board of Directors ( ) Management ( ) Fiscal Council ( ) Controlling Shareholders Opening Balance Securities/ Derivatives Securities Characteristics (2) Quantity Interest % Same Type/ Class Total Share Common Share 100 0.00002% 0.00001% Share Class “A” Preferred Share 77,526 0.02% 0.01% Closing Balance Securities/ Derivatives Securities Characteristics (2) Quantity Interest % Same Type/ Class Total Share Common Share 100 0.00002% 0.00001% Share Class “A” Preferred Share 77,526 0.02% 0.01% 1 ATTACHMENT II “B” CONSOLIDATED
